DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a response to U.S. Patent Application No. 16/958,486 filed on 06/26/2020 in which Claims 1 – 26 were presented for examination. In a preliminary amendment filed on 06/26/2020, Applicant amended Claims 13 – 18, 20, 22 and 23; canceled Claims 12, 19, 21 and 24 – 26. Accordingly, Claims 1 – 11, 13 – 18, 20, 22 and 23 remain pending for examination.

	This U.S. Patent Application claims priority to Chinese patent Application No. 201711480389.4 filed on December 29, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/26/2020 has been entered and considered by the examiner.

Allowable Subject Matter
Claims 1 – 11, 13 – 18, 20, 22 and 23 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Based on the broadest reasonable interpretation (BRI) and in light of the Specification, the Examiner finds the claimed invention as recited in Claims 1 – 11, 13 – 18, 20, 22 and 23 patentably distinct from the prior art.
The prior art of record fail to teach or suggest the invention as recited in independent Claims 1 and 13.
The closest prior art USUI et al. (US 2019/0384913), discloses an attack code detection apparatus that includes a preprocessing unit that analyzes in advance a library file for learning used in an ROP (Return Oriented Programming) chain, and obtains sets including the addresses of ROP gadgets, which represent pieces of code in the library file, and increment values of the stack pointer at the time of execution of the ROP gadgets; and a detecting unit that refers to the obtaining result of the preprocessing unit, that verifies, regarding an unknown data series representing the examination target, whether or not the ROP chain is valid in which the ROP gadgets are correctly linked, and that detects whether or not the unknown data series representing the examination target is a malicious data series (See USUI’s Abstract). USUI further teaches that Fig. 5 is a diagram illustrating an example of transition of the labels representing the latent variables of the latent series (label string). For example, in the hidden Markov model or in a graphical model such as the conditional probability field that is applicable to the problem of ROP chain detection, the manner in which the latent variables undergo transition represents a critical factor. When the hidden Markov model is adapted as the probability model, the learning unit 123 can relearn the model using the Baum-Welch algorithm (See USUI’s par 0082 and 0103). 
Strachan et al. (US 2018/0088939), discloses a method that may include accessing data records of completed work items associated with managing a lifecycle of a software application and extracting feature values from the data records of the completed work items for a selected set of features. The method may also include determining timing data of state transitions for the completed work items from the data records and generating a predictor through machine learning using the timing data and the extracted feature values as input samples. The generated predictor may provide a transition probability of a particular state transition for a work item with specific feature values. The method may further include using the predictor to determine an estimated timing of the particular state transition for the uncompleted work item (See Strachan’s Abstract). Strachan further teaches that the prediction engine 110 may generate a normalized version of the transition matrix 260, such as the normalized transition matrix 261 shown in FIG. 2. Entries of the normalized transition matrix 261 specify transition probabilities for each state transition that work items with the specific feature values traverse, and the transition probabilities may be estimated through machine learning using the timing data 232 and the extracted feature values (e.g., the feature vector 241) as input samples. Thus, for work items with the specific feature values specified through the feature vector 241, the normalized transition matrix 261 may specify the transition probability for each of the 16 state transitions that the work item may traverse (or 12 state transitions, if the prediction engine 110 precludes consideration of state transitions with the “Closed” state as an initial state in the transition).The prediction engine 110 may use a transition matrix and employ Markov chaining techniques (or any other probability algorithms) to estimate when (e.g., an estimated date that) a particular uncompleted work item transitions to a particular state, completes (e.g., reaches a final state), and the like. Thus, the prediction engine 110 may generate the estimated timings 360 for the uncompleted work item data records 320 (See Strachan’s par 0043, 0045 and 0051).

Faisal et al. (US 2008/0288631) discloses a system and/or method that detects, installs and launches applications on client machines. The disclosed system can include a component that receives a request to launch or install a client application. The component detects whether an application is present in a client machine by scrutinizing the received request and extracting an agent string associated with the client application. Based at least in part on the agent string, a server in receipt of the request can distribute a formatted document affiliated with the client application and thereafter initiate the application to execute on the client machine through MIME-type association (See Faisal/s Abstract).
However, none of the prior art of record discloses claims 1 and 13 as claimed.
Due to at least their dependency upon Claim 1 or 13, the prior art of record also fail to disclose Claims 2 – 11, 14 – 18, 20, 22 and 23 as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701. The examiner can normally be reached M-F 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL MERCADO/Primary Examiner, Art Unit 2176